Case: 21-20630     Document: 00516260090         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-20630                           March 30, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nathaniel Klarer,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-300-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Retained counsel for Nathaniel Klarer has moved for leave to
   withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Klarer has filed a response and a motion for appointment of substitute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20630     Document: 00516260090          Page: 2   Date Filed: 03/30/2022




                                   No. 21-20630


   counsel. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Klarer’s response, in which he seeks to
   challenge his sentence. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2. The motion for appointment of counsel is DENIED as moot.




                                        2